DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10-12, 14-17 and 19-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 19, the claim states: “the marker signal indicating which of the first set of time-frequency resources in the subframe a user equipment is to not use” was not described in the original specification.  Para [0073] states for “a device not receiving low latency transmission… but having an allocation for other data transmission, the marker transmission can tell which RE’s in its allocation are used for low latency transmission so that the device can ignore then, null them, or otherwise not use them”.  The marker indicates which resources are used for low latency but does not tell user equipment not to use those resources.  The user equipment upon receiving the marker can choose to ignore or not 
Regarding claim 1 and 10, claim states “so that the decoding does not decode the first latency data transmission” is confusing and potentially not described in the specification.  Applicant needs to show what paragraph there is support for this.  Further “marker signal instructs decoding a first latency data transmission”, the marker indicates where low latency resources and not for instructing the decoding of regular data, otherwise point to the relevant support. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10-12, 14-17 and 19-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 10, the claim states: “wherein the marker signal instructs decoding a first latency data transmission… the first latency data transmission has a longer latency than the second latency data transmission” and higher layer signaling indicates a set of orthogonal frequency multiplexed symbols including the second set of time-frequency resources used for the second latency data transmission so that the decoding does not decode the first latency data transmissions” is unclear.  First limitation states decoding first latency data transmission as instructed by the marker, later on the limitation states not decoding the first latency transmission, this is confusing and unclear.  
Regarding claims 16 and 17, the claim states “receives the marker signal… in symbol of the sub-frame”, the sub-frame lacks antecedent basis, also is this referring the first or the second sub-frame.  
Regarding claim 21, the claim states the marker is transmitted in a sub-frame where low latency in the second time-frequency resources are transmitted, however the independent claim states second 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 11, 14-17 and 19-30 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2016/0234857, hereinafter Chen, claiming the priority date of provisional applications 62/165,783 and 62/113,066) and in view of Byun et al (US 2018/0110062, hereinafter Byun).

Regarding claim 1, Chen discloses a method comprising: receiving a resource assignment indicating a first set of time-frequency resources with a first subframe (PDCCH carries DCI, and the DCI includes information regarding DL scheduling assignments and UL resource grants, Para [0051]); 											receiving a marker signal in a second subframe, the marker signal indicating a second set of time-frequency resources in the first subframe, is associated with a second latency data transmission, and the second set of time-frequency resources overlapping with at least a portion of the first set of time-frequency resources (the low latency transmission may puncture or overlap with the non-low latency transmission, Para [0057], the UE receives an indication of the resources utilized for low latency, Para [0058], low latency indication in the subsequent (i.e. second) sub-frame, Para [0030]); 												and wherein the marker signal instructs decoding a first latency data transmission in the subframe based on the determined first and second set of time-frequency resources, where the first latency the UE can reliably decode the non-low latency communications by mitigating the interference from the low latency transmission, Para [0058]), wherein the marker signal is received in the second subframe immediately following the first subframe (non-low latency and low latency transmission in same sub-frame, Para [0036] in this case a “first” sub-frame, low latency indication in the subsequent (i.e. second) sub-frame, Para [0030]), 						and where the signaling indicates a set of orthogonal frequency multiplexed symbols including time-frequency resources used for the second latency data transmission where a marker signal may be transmitted (orthogonal frequency division system, Para [0003] and the indicator informs device of the frequency and symbols being used for low latency communication, Para [0007]. Also see Para [0004, 5, 39, 57, 62] from provisional application 62/165,783); 				but does not explicitly disclose wherein the method further comprises receiving higher layer signaling in a subframe earlier than the first subframe, where the higher layer comprises a layer higher than a physical layer, nor the marker is received from higher layer signaling.  Chen discloses the low latency indication can be signaled semi-statically, Para [0034] but is not explicitly about the signal being a higher layer.  Byun discloses a base station notifies the terminal with low latency service allocation of frequency resources for a sTTI, Para [0114], the RRC message can indicate the frequency resources for the downlink channels, Para [0103] and indicating allocation for next sub-frame, Para [0130], where in view of the references it is obvious to one with ordinary skill in the art to use higher layer signaling to indicate a set of resources used for low latency and the low latency indicator is signaled semi-statically via RRC signaling.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Byun in the system of Chen in order to dynamically allocate resources in sTTI and improve systems for low latency.
Regarding claim 11, Chen discloses the apparatus according to claim 10, further comprising receiving a marker signal, wherein determining the second set of time-frequency resources comprises determining the second set of time-frequency resources based on the marker signal (the indicator informs device of the frequency and symbols being used for low latency communication, Para [0007]).
Regarding claims 14 and 20, Chen discloses the apparatus/BS according to claim 10/19, wherein receiving the marker signal in the second subframe comprises receiving a control channel as the marker signal in the second subframe, the control channel indicating the presence of second latency data transmission in the first subframe (the indicator is included as part of the PDCCH transmited in the next sub-frame, indicating the presence of low latency communication, Para [0062]). 
Regarding claims 15 and 21, Chen discloses the apparatus/BS according to claim 11/19, wherein receiving the marker signal further comprises receiving the marker signal in the subframe containing the first/second set of time-frequency resources (the indicator can be sent in the same sub-frame as the low latency communication, Para [0062], which overlaps with the non-low latency resources in that sub-frame).
Regarding claims 16, 23, 24 and 27, Chen discloses the apparatus/BS according to claim 15/22/22/21, wherein receiving the marker signal further comprises receiving the marker signal in the at least one (some/all) orthogonal frequency multiplexed symbol of the subframe (where low latency data is transmitted) (OFDMA system, Para [0003] and the indicator is received in a symbol of a sub-frame, Para [0030]). 
Regarding claims 17 and 28, Chen discloses the apparatus/BS according to claim 15/21, wherein the first set of time-frequency resources comprises a set of resource blocks in the subframe, and wherein receiving the marker signal further comprises receiving the marker signal in at least one resource block of the set of resource blocks (sub-frame with resource blocks containing subcarriers and symbols, Para [0054], which the indicator is received in). 
Regarding claim 10, Chen discloses an apparatus (wireless device, Para [0096]) comprising: a transceiver (transmitter/receiver, Para [0096]) that receives a resource assignment and a controller coupled to the transceiver, where the controller (processor, Para [0096]) determines a first set of time-frequency resources in a subframe from the resource assignment (PDCCH carries DCI, and the DCI includes information regarding DL scheduling assignments and UL resource grants, Para [0051]), determines a second set of time-frequency resources in the subframe, the second set of the low latency transmission may puncture or overlap with the non-low latency transmission, Para [0057], the UE receives an indication of the resources utilized for low latency, Para [0058]), and decodes a first latency data transmission in the subframe based on the determined first and second set of time-frequency resources, where the first latency transmission has a longer latency than the second latency transmission (the UE can reliably decode the non-low latency communications by mitigating the interference from the low latency transmission, Para [0058]), wherein the subframe is a first subframe (non-low latency and low latency transmission in same sub-frame, Para [0036] in this case a “first” sub-frame), and where the signaling indicates a set of orthogonal frequency multiplexed symbols including time-frequency resources used for the second latency data transmission where a marker signal may be transmitted (orthogonal frequency division system, Para [0003] and the indicator informs device of the frequency and symbols being used for low latency communication, Para [0007]. Also see Para [0004, 5, 39, 57, 62] from provisional application 62/165,783); 							but does not explicitly disclose wherein the method further comprises receiving higher layer signaling in a subframe earlier than the first subframe, where the higher layer comprises a layer higher than a physical layer.  Chen discloses the low latency indication can be signaled semi-statically, Para [0034] but is not explicitly about the signal being a higher layer.  Byun discloses a base station notifies the terminal with low latency service allocation of frequency resources for a sTTI, Para [0114], the RRC message can indicate the frequency resources for the downlink channels, Para [0103] and indicating allocation for next sub-frame, Para [0130], where in view of the references it is obvious to one with ordinary skill in the art to use higher layer signaling to indicate a set of resources used for low latency.  
Regarding claim 19, Chen discloses a base station (BS, Fig. 9), comprising: a controller configured to control operations of the base station (processor, Fig. 9); a transceiver (transceiver, Fig. 9) coupled to the controller, the transceiver configured to transmit a resource assignment, the resource assignment assigning a first set of time-frequency resources in a sub-frame for data transmission PDCCH carries DCI, and the DCI includes information regarding DL scheduling assignments and UL resource grants, Para [0051]); transmit data within a second set of time-frequency resources in the sub-frame, the second set of time-frequency resources at least partially overlapping with the first set of time-frequency resources (the low latency transmission may puncture or overlap with the non-low latency transmission, Para [0057], the UE receives an indication of the resources utilized for low latency, Para [0058], low latency indication in the subsequent (i.e. second) sub-frame, Para [0030]), and transmit a mark signal, the marker signal indicating which of the first set of time-frequency resources in the sub-frame a user equipment is not to use (the indicator informs device of the frequency and symbols being used for low latency communication, Para [0007], also the marker just indicates low latency resources, no support for this limitation), wherein the sub-frame comprises the first sub-frame, and wherein transmitting the marker signal further comprises transmitting the marker signal in a second sub-frame immediately following the first sub-frame (non-low latency and low latency transmission in same sub-frame, Para [0036] in this case a “first” sub-frame, low latency indication in the subsequent (i.e. second) sub-frame, Para [0030]).
Regarding claim 22, Chen discloses the base station according to claim 21, wherein the second set of time-frequency resources comprises at least a set of orthogonal frequency multiplexed symbols in the sub-frame, and wherein transmitting the marker signal further comprises transmitting the marker signal in the at least one orthogonal frequency multiplexed symbol of the set of orthogonal frequency multiplexed symbols (sub-frame with resource blocks containing subcarriers and symbols, Para [0054], OFDMA system, Para [0003] and the indicator is received in a symbol of a sub-frame, Para [0030]).
Regarding claim 25, Chen discloses the base station according to claim 22, wherein the transmitting the marker signal further comprises transmitting the marker signal in a low latency channel element (the indicator is received in a symbol of a sub-frame, Para [0030], LCE is just the resource elements that the indicator is transmitted in), the low latency channel element comprising a third set of resources within the second set of time-frequency resources (indicator transmitted in middle of sub-frame, same area as the low latency location, Para [0073]
Regarding claim 26, Chen discloses the base station according to claim 25, wherein the third set of time-frequency resources are within the at least one orthogonal frequency multiplexed symbol (indicator transmitted in middle of sub-frame, same area as the low latency location, Para [0073]).
Regarding claim 29, Chen discloses the base station according to claim 19, wherein the sub-frame is a first sub-frame but not wherein the method further comprises transmitting higher layer signaling in a sub-frame earlier than the first sub-frame, where the higher layer comprises a layer higher than a physical layer, and where the higher layer signaling indicates at least one of: a set of orthogonal frequency multiplexed symbols where low latency data may be transmitted, a set of resource blocks where low latency data may be transmitted, a set of orthogonal frequency multiplexed symbols where marker signal may be transmitted, and a set of resource elements where the marker signal may be transmitted.  Chen discloses the low latency indication can be signaled semi-statically, Para [0034] but is not explicitly about the signal being a higher layer.  Byun discloses a base station notifies the terminal with low latency service allocation of frequency resources for a sTTI, Para [0114], the RRC message can indicate the frequency resources for the downlink channels, Para [0103] and indicating allocation for next sub-frame, Para [0130], where in view of the references it is obvious to one with ordinary skill in the art to use higher layer signaling to indicate a set of resources used for low latency and the low latency indicator is signaled semi-statically via RRC signaling.  
Regarding claim 30, Chen discloses the base station according to claim 19, further comprising transmitting regular latency data in resources within the first set of time-frequency resources in which low latency data is not transmitted (cancel prior scheduled PDSCH to accommodate low latency traffic and re-allocate resources, Para [0076], therefore regular data avoids low latency data).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if 112 rejections were overcome.

Response to Arguments
Applicant's arguments filed 12/31/2021 have been fully considered but they are not persuasive.  The Applicant amends the claims and adds new claims and argues Chen and Byun do not disclose the amended limitations.  The Applicant does not have an actual argument but merely asserts Chen and Byun do not disclose the limitations.  In response, Chen does disclose the newly amended limitations.  For example, the marker signal is now received in a second sub-frame in the new limitation, and Chen discloses low latency indication can be received in the subsequent (i.e. second) sub-frame, Para [0030]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461